112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bernard CROSS, Appellant,v.Carla SHULER;  Edward Lauer, Optician;  Mary L. Moore,Director of Nursing;  Keith R. Boyd, Med. Admin.;William Wade, State Medical Director;Robert Schoenen, AssociateMedical Director, Appellees.
No. 96-2278.
United States Court of Appeals, Eighth Circuit.
May 8, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Bernard Cross, a Missouri inmate, appeals from the district court's1 order dismissing his pro se complaint under 42 U.S.C. § 1983 against Missouri Eastern Correctional Center (MECC) optometrist Edward Lauer, MECC Health Care Administrator Keith Boyd, MECC Director of Nursing Mary Moore, Lauer's assistant Carla Schuler, Missouri Department of Corrections Medical Director William Wade, and Associate Medical Director Robert Schoenen.  Cross alleged that these defendants violated the Eighth Amendment by acting with deliberate indifference to his serious medical need for eyeglasses by intentionally refusing to replace his broken eyeglasses until he paid for them, despite knowing of his need for replacement eyeglasses.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri